

116 S453 IS: Consumer Financial Protection Bureau Accountability Act of 2019
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 453IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Mr. Perdue (for himself, Mr. Barrasso, Mrs. Blackburn, Mr. Boozman, Mr. Cruz, Ms. Ernst, Mr. Grassley, Mr. Hoeven, Mrs. Hyde-Smith, Mr. Inhofe, Mr. Isakson, Mr. Kennedy, Mr. Lankford, Mr. Moran, Mr. Rounds, Mr. Rubio, Mr. Sasse, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Consumer Financial Protection Act of 2010 to subject the Bureau of Consumer Financial
			 Protection to the regular appropriations process, and for other purposes.
	
 1.Short titleThis Act may be cited as the Consumer Financial Protection Bureau Accountability Act of 2019.
		2.Subjecting the
			 Bureau of Consumer Financial Protection to the regular appropriations
			 process
 (a)In generalSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended—
 (1)in subsection (a)—
 (A)in the subsection heading, by striking “Transfer of Funds From Board Of Governors.—” and inserting Budget and Financial Management.—; (B)by striking paragraphs (1) through (3);
 (C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and
 (D)in paragraph (1), as so redesignated— (i)in the paragraph heading, by striking Budget and financial management.— and inserting In general.—;
 (ii)by striking subparagraph (E); and
 (iii)by redesignating subparagraph (F) as subparagraph (E);
 (2)by striking subsections (b) through (d);
 (3)by redesignating subsection (e) as subsection (b); and
 (4)in subsection (b), as so redesignated— (A)by striking paragraphs (1) through (3) and inserting the following:
						
							(1)Authorization of
 appropriationsThere is authorized to be appropriated such funds as may be necessary to carry out this title for fiscal year 2021.;
				and
 (B)by redesignating paragraph (4) as paragraph (2).
 (b)Effective dateThe amendments made by this Act shall take effect on October 1, 2020.